Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Scott Gaines on August 15, 2022.
The application has been amended as follows: 
In the claims:
1. (Currently Amended) A speed measuring device comprising:
one or more rangefinder modules each configured to measure distances from the device to a target object;
an inertial measurement module;
one or more processors in communication with the one or more rangefinder modules and the inertial measurement module; and
a memory coupled to the one or more processors and including program code that, when executed by the one or more processors, causes the device to:
measure a first distance from the device to the target object along a first line-of-sight at a first time;
measure a second distance from the device to the target object along a second line-of-sight at a second time; 
determine an angular displacement between the first line-of-sight and the second line-of-sight based on data received from the inertial measurement module; and
determine an absolute speed of the target object based on the first distance, the second distance, and the angular displacement. 

6. (Deleted) 

7. (Currently Amended) The device of claim [[6]]1 wherein the program code causes the device to determine the angular displacement by: 
receiving first data from the inertial measurement module indicative of a first orientation of the device at the first time;
receiving second data from the inertial measurement module indicative of a second orientation of the device at the second time; and
comparing the first data to the second data.

11. (Currently Amended) A method of determining a speed of a target object, comprising:
measuring, by one or more rangefinder modules, a first distance from an observing position to the target object along a first line-of-sight at a first time;
measuring, by the one or more rangefinder modules, a second distance from the observing position to the target object along a second line-of-sight at a second time; 
determining an angular displacement between the first line-of-sight and the second line-of-sight based on data received from an inertial measurement module; and
determining an absolute speed of the target object based on the first distance, the second distance, and the angular displacement.

16. (Deleted) 

17. (Currently Amended) The method of claim [[16]]11 wherein determining the angular displacement comprises: 
receiving first data from the inertial measurement module indicative of a first orientation of a device at the first time;
receiving second data from the inertial measurement module indicative of a second orientation of the device at the second time; and
comparing the first data to the second data.

20. (Currently Amended) A computer program product comprising:
a non-transitory computer-readable storage medium; and
program code stored on the non-transitory computer-readable storage medium that, when executed by one or more processors, causes the one or more processors to:
measure a first distance from an observing position to a target object along a first line-of-sight at a first time;
measure a second distance from the observing position to the target object along a second line-of-sight at a second time; 
determine an angular displacement between the first line-of-sight and the second line-of-sight based on data received from an inertial measurement module; and
determine an absolute speed of the target object based on the first distance, the second distance, and the angular displacement.




Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The substance of applicants' remarks, filed on 08/15/2022, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications form the examiner should be directed to Nam Pham, whose can be contacted by phone at (571)270-7352. The examiner can normally be reached on Mon—Thurs. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, CZEKAJ DAVID, can be reached on (571)272-7327.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) AT 866-217-9197 (too free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NAM D PHAM/              Primary Examiner, Art Unit 2487